NUMBER 13-15-00157-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


                 EX PARTE SERGIO RODRIGUEZ CUELLER


                    On appeal from the 92nd District Court
                          of Hidalgo County, Texas


                         ORDER OF ABATEMENT
           Before Chief Justices Rodriguez, Garza, and Longoria
                             Order Per Curiam
      On June 23, 2015, the court reporter for this cause notified the Court that she will

be unable to reproduce the statement of facts for a hearing held on February 19, 2015

because “there was a failure on the part of the hardware or software” used to record the

hearing.

      Accordingly, the appeal is ABATED and the matter is REMANDED to the trial court.

In accordance with Texas Rule of Appellate Procedure 34.6(f), the trial court is directed
to conduct a hearing to determine: (1) if the appellant has timely requested a reporter's

record; (2) if, without the appellant's fault, a significant exhibit or a significant portion of

the court reporter's notes and records has been lost or destroyed or—if the proceedings

were electronically recorded—a significant portion of the recording has been lost or

destroyed or is inaudible; (3) if the lost, destroyed, or inaudible portion of the reporter's

record, or the lost or destroyed exhibit, is necessary to the appeal's resolution; and (4) if

the lost, destroyed, or inaudible portion of the reporter's record cannot be replaced by

agreement of the parties, or the lost or destroyed exhibit cannot be replaced either by

agreement of the parties or with a copy determined by the trial court to accurately

duplicate with reasonable certainty the original exhibit. See TEX. R. APP. P. 34.6(f).

       The transcript of the hearing on abatement shall be filed with this Court as a

supplemental reporter’s record. The trial court shall prepare and file its findings and

orders and cause them to be included in a supplemental clerk's record.                     Both

supplemental records should be submitted to the Clerk of this Court within thirty days from

the date of this order.

       IT IS SO ORDERED.

                                                           Per Curiam


Do not publish.
Tex. R. App. P. 47.2(b).

Delivered and filed the
30th day of June, 2015.




                                               2